   Case: 1:19-cv-05312 Document #: 15 Filed: 10/12/19 Page 1 of 28 PageID #:43




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                          EASTERN DIVISION

ANJANETTE YOUNG,                              )
                                              )
            Plaintiff,                        )
                                              )
            -vs-                              )          Case No.: 19-cv-05312
                                              )
THE CITY OF CHICAGO; CHICAGO POLICE           )
OFFICERS ALAIN APORONGAO, STAR NO.            )
4870; ALEX WOLINSKI, STAR NO. 2605;           )          Jury Trial Demanded
BRYAN MORDAN, STAR NO. 11437;                 )
GABRIEL CRUZ, STAR NO. 2844; MICHAEL ORTA, )
STAR NO. 11485; JOSEPH LISCIANDRELLO;         )
STAR NO. 19362; MICHAEL DONNELLY,             )
STAR NO. 13784; TITO JIMENEZ; STAR NO. 14955; )
FILIP BIENIASZ, STAR NO. 15454; NIKOLA SARIC, )
STAR NO. 18200; CODY MALONEY, STAR NO. 13032; )
ERIC ACEVEDO, STAR NO. 13560;                 )
OFFICER FRENCH,STAR NO. 15013; OFFICER VILLA,)
STAR NO. 14319,                               )
                                              )
            Defendants.                       )

                    FIRST AMENDED COMPLAINT AT LAW

      NOW COMES Plaintiff, ANJANETTE YOUNG (“Plaintiff”) by and through

her attorney Keenan J. Saulter, of Saulter Law P.C., and for her Complaint against

Defendants THE CITY OF CHICAGO, and CHICAGO POLICE OFFICERS ALAIN

APORONGAO, STAR NO. 4870; ALEX WOLINSKI, STAR NO. 2605; BRYAN

MORDAN, STAR NO. 11437; GABRIEL CRUZ, STAR NO. 2844; MICHAEL ORTA,

STAR NO. 11485; JOSEPH LISCIANDRELLO; STAR NO. 19362; MICHAEL DONNELLY,

STAR NO. 13784; TITO JIMENEZ; STAR NO. 14955; FILIP BIENIASZ, STAR NO. 15454;

NIKOLA SARIC, STAR NO. 18200; CODY MALONEY, STAR NO. 13032; ERIC



                                        1
    Case: 1:19-cv-05312 Document #: 15 Filed: 10/12/19 Page 2 of 28 PageID #:44




ACEVEDO, STAR NO. 13560; OFFICER FRENCH, STAR NO. 15013; OFFICER VILLA,

STAR NO. 14319, pursuant to 42 U.S.C. § 1983, states as follows:

                                     OVERVIEW


       1.     This action arises out of an incident that occurred at Plaintiff’s home

located at 164 N. Hermitage Avenue, Chicago, Cook County, Illinois 60612 on

February 21, 2019.

       2.     As a result of this incident, Plaintiff ANJANETTE YOUNG, was

emotionally scarred and traumatized as Chicago Police Officers unlawfully raided

her home.

       3.     Plaintiff was hand cuffed while completely naked by several male

Chicago Police Officers employed by Defendant THE CITY OF CHICAGO.

                                         PLAINTIFF

       4.     Plaintiff ANJANETTE YOUNG was a resident of the Northern District

of Illinois, Eastern Division at the time of the incident (and remains a resident here

as of the filing of this action).

                                       DEFENDANTS

       5.     Defendant THE CITY OF CHICAGO, is a Municipal Corporation,

organization pursuant to the laws of the State of Illinois.

       6.     Defendant Chicago Police Officers ALAIN APORONGAO, STAR NO.

4870; ALEX WOLINSKI, STAR NO. 2605; BRYAN MORDAN, STAR NO. 11437;

GABRIEL CRUZ, STAR NO. 2844; MICHAEL ORTA, STAR NO. 11485; JOSEPH

LISCIANDRELLO; STAR NO. 19362; MICHAEL DONNELLY, STAR NO. 13784; TITO


                                           2
    Case: 1:19-cv-05312 Document #: 15 Filed: 10/12/19 Page 3 of 28 PageID #:45




JIMENEZ; STAR NO. 14955; FILIP BIENIASZ, STAR NO. 15454; NIKOLA SARIC, STAR

NO. 18200; CODY MALONEY, STAR NO. 13032; ERIC ACEVEDO, STAR NO. 13560;

OFFICER FRENCH, STAR NO. 15013; OFFICER VILLA, STAR NO. 14319 are employees

of the Chicago Police Department (hereinafter referred to as “Defendant Chicago

Police Officers”). Each of the Defendant Chicago Police Officers referenced herein

were working as employees and agents, under the color of law at all times

complained of in this First Amended Complaint.

                                JURISDICTION AND VENUE

       7.     This action arises under 42 U.S.C. § 1983. This Court has jurisdiction

pursuant to 28 U.S.C. §§ 1331 and 1343. The Court has supplemental jurisdiction of

Plaintiffs’ state law claims.

       8.     Venue in the United States District Court for the Northern District of

Illinois is proper pursuant to 28 U.S.C. § 1391(a)(1) and (2) because the Defendants

are subject to personal jurisdiction in this judicial district and all of the events that

give rise to the case occurred in this judicial district.

                         RESPONDEAT SUPERIOR – STATE LAW

       9.     In committing the acts and omissions alleged above, Defendant

Chicago Police Officers were at all times members and agents of CPD and THE

CITY OF CHICAGO and were acting within the scope of their employment.

       10.    Defendant CITY OF CHICAGO is, therefore, liable as principal for all

common law torts committed by its agents within the scope of their employment.




                                             3
    Case: 1:19-cv-05312 Document #: 15 Filed: 10/12/19 Page 4 of 28 PageID #:46




                           INDEMNIFICATION – STATE LAW

      11.    Illinois law, 745 ILCS 10/9-102, directs public entities to pay any

common law tort judgment for compensatory damages for which employees are held

liable within the scope of their employment activities.

      12.    Involved Defendant Chicago Police Officers were and are employees of

THE CITY OF CHICAGO who acted within the scope of their employment when

committing the actions and omissions detailed below.

                           FACTS COMMON TO ALL COUNTS

      13.    On February 21, 2019, Plaintiff ANJANETTE YOUNG resided at her

home located at 164 N. Hermitage Avenue, Chicago, Illinois 60612.

      14.    On February 21, 2019, at approximately 7:00 p.m., Plaintiff

ANJANETTE YOUNG (hereinafter referred to as “Plaintiff”) was in her bedroom, in

the process of preparing for bed when she heard a knock at her front door.

      15.    Plaintiff was attempting to find clothing and was completely naked

when Defendant Chicago Police Officers burst in her home without authorization.

      16.    Plaintiff tried to quickly grab a jacket to cover herself but was ordered

by Defendant Chicago Police Officers to put her hands up while they pointed guns

at her.

      17.    At the time of all relevant events, Plaintiff repeatedly asked the

Defendant Chicago Police Officers why they had burst into her home; asked them

who they were looking for and repeatedly told them they had the wrong house.

      18.    Plaintiff repeatedly reiterated that she lived alone.



                                          4
    Case: 1:19-cv-05312 Document #: 15 Filed: 10/12/19 Page 5 of 28 PageID #:47




       19.    Plaintiff was put in handcuffs while completely naked by the

Defendant Chicago Police Officers, all of whom were male.

       20.    Plaintiff repeatedly asked if she could put clothing on but was ignored

by the Defendant Chicago Police Officers.

       21.    Plaintiff repeatedly asked to see the search warrant but was told by

Defendant Chicago Police Officer ALEX J. WOLINKSI that she could see it “in a

minute” and was ordered to “calm down” even though the Defendant Chicago Police

Officers had burst into her home without authorization, forced her to stand

completely naked before them, and while they threatened her life with their service

weapon.

       22.    Plaintiff was hysterical and crying because she feared for her life.

       23.    Prior to this incident, Plaintiff had never had a gun pointed at her in

her entire life.

       24.    Plaintiff was violated, demoralized and disrespected as Defendant

Chicago Police Officers continued to search her home and throw her personal

belongings around as she stood there naked and handcuffed.

       25.    Plaintiff asked several times if she could put clothing on since she was

still handcuffed and completely naked in front of a room full of strange men.

       26.    Eventually, after approximately forty-five minutes, a female Chicago

Police Officer was called to the scene and assisted Plaintiff.




                                            5
    Case: 1:19-cv-05312 Document #: 15 Filed: 10/12/19 Page 6 of 28 PageID #:48




      27.    The unknown female Chicago Police Officer walked Plaintiff into her

bedroom and removed the handcuffs. The female Chicago Police Officer then turned

off her bodycam so Plaintiff could get dressed.

      28.    Once Plaintiff was dressed, she was again placed back into handcuffs.

      29.    Plaintiff asked Defendant Chicago Police Officer ALEX J. WOLINKSI,

what they were looking for and he explained they are looking for an individual and

they needed to identify whether anything in her home belonged to him. This was

after the Defendant Police Officers had been in her home for nearly an hour.

      30.    At that point, Defendant Chicago Police Officer ALEX J. WOLINKSI

finally showed Plaintiff the Search Warrant and informed her “they had good intel

about the suspect being there”.

      31.    Plaintiff was made to wait nearly an hour after the Defendant Chicago

Police Officers burst into her home to show her the Search Warrant.

      32.    During this time, Plaintiff had repeatedly explained that she has lived

in the same residence, alone, for the last four years.

      33.    Defendant Chicago Police Officer ALAIN APORONGAO was assigned

to the search team. He was the affiant of the Complaint for Search Warrant that

was presented to the Judge.

      34.    When Defendant Chicago Police Officers executed the search warrant

at 164 N. Hermitage Avenue, in Chicago, Illinois, on February 21, 2019, they were

at all times acting under color of law and within the scope of their employment as

officers of the Chicago Police Department (“CPD”) for the City of Chicago.



                                           6
    Case: 1:19-cv-05312 Document #: 15 Filed: 10/12/19 Page 7 of 28 PageID #:49




      35.       At approximately 10:00 a.m. on February 21, 2019, Defendant Chicago

Police Officer APORONGAO swore out and obtained a search warrant authorizing a

search of “Andy L. Simpson” and the premises at “164 N. Hermitage Ave., 1st Floor

Apartment, Chicago, Cook County, Illinois.”

      36.       The warrant also authorized the seizure of a black semi-automatic

handgun, ammunition, any articles or documents establishing residency, any locked

containers and any other illegal contraband.

      37.       The complaint for the search warrant inaccurately stated, based on

information from a J. Doe confidential informant, that Mr. Simpson resided in the

1st Floor Apartment at 164 N. Hermitage Avenue.

      38.       In fact, on February 21, 2019, Mr. Simpson did not reside at 164 N.

Hermitage Avenue and had not lived there for several years.

      39.       The Plaintiff has occupied that residence for the last four years prior to

the incident.

      40.       Mr. Simpson had no connection to 164 N. Hermitage Avenue for

several years. He does not receive mail or store belongings there. He does not have a

key. Plaintiff does not know who this person is.

      41.       The Defendant Chicago Police Officers used the address given to them

by the J. Doe informant, without properly verifying this address through other

sources.

      42.       The facts that a Chicago police officer alleges in a complaint for a

search warrant are required to be “credible and reliable.” (CPD SO4-19, VI.B.a.).



                                             7
    Case: 1:19-cv-05312 Document #: 15 Filed: 10/12/19 Page 8 of 28 PageID #:50




         43.   To this end, a Chicago police officer swearing out a search warrant

under oath before a judge is required to “thoroughly conduct the investigation

leading up to the need for a search warrant.” (CPD SO4-19).

         44.   Crucially, the affiant of a complaint for search warrant is required to

independently investigate and verify the information provided by a John or Jane

Doe confidential informant, including information about where the intended target

resided.

         45.   In other words, as the sworn applicant for the warrant, Defendant

Chicago Police Officer APORONGAO had a duty to discover, diligently and in good

faith, and disclose to the issuing warrant judge whether he had identified the

correct apartment or place to be searched and not the residence of an innocent third

party.

         46.   In direct violation of CPD policy, the Defendant Chicago Police Officers

involved in obtaining or approving the search warrant for 164 N. Hermitage Avenue

performed no independent investigation or surveillance to verify that the “J. Doe”

confidential informant had provided current or accurate information regarding

where Mr. Simpson resided or could be found.

         47.   The Defendant Chicago Police Officers could have made a number of

simple inquiries, they had multiple sources of information available to them.

         48.   They could have contacted the building’s owner. They could have

contacted a utility company supplying energy to the building. They could have

utilized CPD’s database, Accurint, which assists officers in identifying persons



                                            8
    Case: 1:19-cv-05312 Document #: 15 Filed: 10/12/19 Page 9 of 28 PageID #:51




residing at a given address. They could have run a person search on LexisNexis,

using Mr. Simpsons’ date of birth and last known address.

      49.    However, the Defendant Chicago Police Officers failed to conduct any

investigation or verification, as required by SO4-19. They simply trusted what the

“J. Doe” told them about where Simpson lived.

      50.    Consequently, in his complaint for search warrant, Defendant Chicago

Police Officer APORONGAO provided the court with an incorrect or obsolete

address, 164 N. Hermitage Avenue.

      51.    The Defendant Chicago Police Officers did not have probable cause to

believe that Simpson lived at the Plaintiff’s house and, therefore, to enter and

conduct a search at that address.

      52.    The Defendant Chicago Police Officers failed in their duty to

independently investigate and verify the particular place to be searched, theirs was

not a good faith error.

      53.    Similarly, Defendant Chicago Police Officer WOLINSKI simply gave

rubberstamp approval to APORONGAO’S application for the search warrant,

without taking any steps to ensure that APORONGAO and other Defendant

Chicago Police Officers had performed their due diligence required by CPD Special

Order SO4-19. Taking such vital steps was something he was required to do.

      54.    On February 21, 2019, Defendant Chicago Police Officers reasonably

knew or should have known that the intended target of warrant did not reside at

164 N. Hermitage Avenue.



                                          9
   Case: 1:19-cv-05312 Document #: 15 Filed: 10/12/19 Page 10 of 28 PageID #:52




       55.    Defendant Chicago Police Officers had barged in while Plaintiff was in

her bedroom. Plaintiff was startled and ran out into the living room to see what was

going on. Plaintiff did not have any clothes on when the officers barged in. Plaintiff

tried to grab a jacket by a chair (to put it around her) but instead, she was faced

with several Unknown Defendant (male) Chicago Police Officers pointing a gun at

her and to put her hands up.

       56.    All the officers on the scene were male at this point (approximately the

first forty-five minutes of the illegal raid).

       57.    Plaintiff repeatedly told the Defendant Chicago Police Officers they

had the wrong house. She told the Defendant Chicago Police Officers that she was

the only person living in the home. The Defendant Chicago Police Officers turned on

the lights and proceeded to place Plaintiff in handcuffs (while still completely naked

in the clear eyesight of several Defendant (male) Chicago Police Officers).

       58.    Plaintiff was hysterically crying and emotionally distraught and

asking the Defendant Chicago Police Officers why they were in her home.

Defendant Chicago Police Officer WOLINSKI kept telling her to calm down and

that he would explain everything in a few minutes.

       59.    Plaintiff asked to see a search warrant but was not provided with one.

The Defendant Chicago Police Officers simply waved a piece of paper in Plaintiff’s

face without allowing her to read it.




                                             10
   Case: 1:19-cv-05312 Document #: 15 Filed: 10/12/19 Page 11 of 28 PageID #:53




         60.   The Defendant Chicago Police Officers continued to search and destroy

her home. Plaintiff (still completely naked) asked if she could put some clothes on

because she was uncomfortable being naked.

         61.   Plaintiff continued to reiterate to Defendant Chicago Police Officers

that they had the wrong house, and no one had lived there but her for the last four

years.

         62.   Eventually, a female Chicago Police Officer was called to the scene and

took Plaintiff into her bedroom and removed the handcuffs. The female Chicago

Police Officer turned off her bodycam so Plaintiff can get dressed.

         63.   Once Plaintiff was dressed, the handcuffs were placed back on her.

         64.   The Defendant Chicago Police Officers were still walking around and

ransacking her home. Plaintiff asked Defendant Chicago Police Officer WOLINSKI

who they are looking for and told her they were looking for a person and need to

identify if anything belonged to him.

         65.   Defendant Chicago Police Officer WOLINSKI then shows Plaintiff the

search warrant. He informs her they had “good” intel about the suspect being here.

         66.   Plaintiff tells them well obviously it is “bad” intel since I have been

living here, alone, for the last several years and does not know anyone by the name

of Andy L. Simpson.

         67.   Eventually, Defendant Chicago Police Officer WOLINSKI removed the

handcuffs from Plaintiff and apologized to her but reiterated that they had “good”

intel.



                                            11
   Case: 1:19-cv-05312 Document #: 15 Filed: 10/12/19 Page 12 of 28 PageID #:54




                 COUNT I – UNLAWFUL SEARCH and SEIZURE
                    FOURTH AMENDMENT VIOLATION

      68.    Plaintiff re-alleges paragraphs 1 through 67 above and incorporate

them into this count. Plaintiff asserts this claim against Defendant Chicago Police

Officers and as yet Unknown Chicago Police Officers who participated in obtaining

the search warrant for 164 N. Hermitage Avenue.

      69.    Defendant Chicago Police Officers unreasonably approved and/or

obtained a search warrant for 164 N. Hermitage Avenue, the wrong address for

Andy L. Simpson, a fact which invalidated the warrant from the start, prior to

execution.

      70.    Defendant Chicago Police Officers’ subsequent unauthorized entry and

search violated Plaintiff’s Fourth Amendment right to be free from unreasonable

searches of their persons or homes.

      71.    Moreover, Defendant Chicago Police Officers failed to “knock-and-

announce” in circumstances where it was required.

      72.    As the sworn applicant for the warrant, Defendant Chicago Police

Officer APORONGAO had a duty to discover and disclose to the issuing magistrate

whether he had identified the correct address or place to be searched and not the

residence of an innocent third party.

      73.    Defendant Chicago Police Officer APORONGAO and the officers

named in this count reasonably knew or should have known that the intended

target(s) of the warrant did not reside at 164 N. Hermitage Avenue, 1st Floor

Apartment, and that Plaintiff did.

                                         12
   Case: 1:19-cv-05312 Document #: 15 Filed: 10/12/19 Page 13 of 28 PageID #:55




       74.   Defendant Chicago Police Officer APORONGAO and the other officers

had a duty to reasonably investigate and verify information they received from J.

Doe about where Mr. Simpson resided.

       75.   Such an inquiry was easy to make. Defendant Chicago Police Officers

had multiple sources of information available to them at the time, had they

bothered to use them. They could have contacted the building’s owner. They could

have contacted a utility company supplying energy to the building. They could have

utilized CPD’s own information sources, such as Accurint, which assists officers in

identifying apartments and the persons residing in them. They could have

conducted a LexisNexis search.

       76.   However, on information and belief, Defendant Chicago Police Officers

did not conduct any investigation or verification or failed to conduct a reasonable

one.

       77.   Consequently, in their complaint for a search warrant, Defendant

Chicago Police Officers identified the wrong address, Plaintiff’s address, a place

they never had probable cause to enter and search. Because Defendant Chicago

Police Officers utterly failed to independently investigate and verify the place to be

searched, theirs was not a good faith error.

       78.   Defendant Chicago Police Officer WOLINSKI approved Defendant

Chicago Police Officer APORONGAO’s application for a search warrant without

ensuring that Defendant Chicago Police Officers had performed the due diligence

required by CPD Special Order S04-19.



                                          13
   Case: 1:19-cv-05312 Document #: 15 Filed: 10/12/19 Page 14 of 28 PageID #:56




      79.    Defendant Chicago Police Officers’ actions in these respects were

objectively unreasonable and were undertaken intentionally, with malice and

reckless indifference to Plaintiff’s constitutional rights.

      80.    As the direct and proximate result of Defendant Chicago Police

Officers’ misconduct, Plaintiff’s suffered and continues to suffer injury and harm.

      81.    Defendant Chicago Police Officers’ conduct under this count merits an

award of punitive damages to Plaintiff. Defendant Chicago Police Officers’ shocking

inaction in failing to perform required and basic reasonable due diligence to verify

the correct location for a search warrant before raiding and searching citizens’

residence constituted an abuse of power and authority. Defendant Chicago Police

Officers’ actions – of relying solely on location information provided by a J. Doe

confidential information – were directed towards at an honest, hard-working citizen

who was totally innocent of all criminal conduct.

      82.    Defendant Chicago Police Officers’ conduct toward Plaintiff was

undertaken with willful and wanton disregard for the rights of others. Defendant

Chicago Police Officers acted with actual intention or with a conscious disregard or

indifference for the consequences when the known safety and health of Plaintiff was

involved. Defendant Chicago Police Officers acted with actual malice, with

deliberate violence, willfully or with such gross negligence as to indicate a wanton

disregard for the rights of others.

      83.    In light of the character of Defendant Chicago Police Officers’ actions

toward Plaintiff and the lasting or permanent psychological injury that Defendants’



                                            14
   Case: 1:19-cv-05312 Document #: 15 Filed: 10/12/19 Page 15 of 28 PageID #:57




conduct has caused Plaintiff, defendants’ conduct merits an award of punitive

damages.

                  COUNT II – FALSE IMPRISONMENT – STATE LAW

      84.    Plaintiff realleges paragraphs 1 through 83 above and incorporate

them into this count. Plaintiff asserts her claim against Defendant Chicago Police

Officers who entered and/or searched 164 N. Hermitage Avenue, 1st Floor

Apartment.

      85.    The manner in which Defendant Police Officers conducted their entry

into and search of Plaintiffs’ apartment were objectively unreasonable, in violation

of Plaintiff’s Fourth Amendment Rights.

      86.    For example, when these Defendant Chicago Police Officers entered

Plaintiffs’ home, they did not knock or announce themselves or their office in

circumstances where it was required, they kicked down Plaintiff’s door and barged

in, they handcuffed Plaintiff while she was naked and refused to let her put clothes

on to cover herself, and they intentionally damaged or destroyed Plaintiffs’ personal

property.

      87.    Further, it was unreasonable for Defendant Chicago Police Officers to

selectively handcuff Plaintiff, who did not pose a threat and who did not in any way

resemble the target described in the search warrant.

      88.    Defendant Chicago Police Officers’ manner of entry and search was

objectively unreasonable in these and other ways and was undertaken intentionally,

with malice and reckless indifference to Plaintiffs’ constitutional rights.



                                           15
   Case: 1:19-cv-05312 Document #: 15 Filed: 10/12/19 Page 16 of 28 PageID #:58




      89.    Under the circumstances, Defendant Chicago Police Officers had

reasonable alternative law enforcement techniques available to them for effective

entry and search.

      90.    As the direct and proximate result of the Defendant Chicago Police

Officers’ misconduct, Plaintiff suffered and continues to suffer injury and harm.

      91.    Defendant Chicago Police Officers’ conduct under this count merits an

award of punitive damages to Plaintiff. Defendant Chicago Police Officers’ shocking

inaction in failing to perform required and basic reasonable due diligence to verify

the correct location for a search warrant before raiding and searching citizens’

residence constituted an abuse of power and authority. Defendant Chicago Police

Officers’ actions – of relying solely on location information provided by a J. Doe

confidential information – were directed towards at an honest, hard-working citizen

who was totally innocent of all criminal conduct.

      92.    Defendant Chicago Police Officers’ conduct toward Plaintiff was

undertaken with willful and wanton disregard for the rights of others. Defendant

Chicago Police Officers acted with actual intention or with a conscious disregard or

indifference for the consequences when the known safety and health of Plaintiff was

involved. Defendant Chicago Police Officers acted with actual malice, with

deliberate violence, willfully or with such gross negligence as to indicate a wanton

disregard for the rights of others.

      93.    In light of the character of Defendant Chicago Police Officers’ actions

toward Plaintiff and the lasting or permanent psychological injury that Defendants’



                                          16
   Case: 1:19-cv-05312 Document #: 15 Filed: 10/12/19 Page 17 of 28 PageID #:59




conduct has caused Plaintiff, defendants’ conduct merits an award of punitive

damages.

                       COUNT III – FALSE ARREST – STATE LAW

      94.    Plaintiff re-alleges paragraphs 1 through 93 above and incorporates

them into this count. Plaintiff asserts her claim against Defendant Chicago Police

officers who entered and/or searched 164 N. Hermitage Avenue, 1st Floor

Apartment.

      95.    The actions of Defendant Chicago Police Officers set forth above,

including pointing a gun at close range, created reasonable apprehension in

Plaintiff of immediate harmful contact to Plaintiff’s person.

      96.    The Defendant Chicago Police Officers intended to bring about

apprehension of immediate harmful contact in Plaintiff or knew that their actions

would bring about such apprehension.

      97.    In the alternative, the conduct of Defendant Chicago Police Officers

was willful and wanton and constituted a course of action which shows an actual or

deliberate intention to cause harm or which, if not intentional, shows an utter

indifference to or conscious disregard for the safety of others and/or their property.

      98.    The conduct of Defendant Chicago Police Officer’s in entering and

executing a residential search warrant are generally associated with a risk of

serious injuries. Numerous prior injuries have occurred to civilians in this context.

Defendant Chicago Police Officers failed to take reasonable precautions after having

knowledge of impending danger to Plaintiff.



                                          17
   Case: 1:19-cv-05312 Document #: 15 Filed: 10/12/19 Page 18 of 28 PageID #:60




       99.    The Defendant Chicago Police Officers’ actions were the direct and

proximate cause of Plaintiff’s apprehension.

       100.   Plaintiff has been seriously harmed by Defendant Chicago Police

Officers’ actions.

                          COUNT IV – ASSAULT – STATE LAW

       101.   Plaintiff re-alleges paragraphs 1 through 100 and incorporates them

into this count. Plaintiff asserts her claim against the Defendant Chicago Police

Officers who entered and/or searched 164 N. Hermitage Avenue, 1st Floor

Apartment.

       102.   The actions, omissions and conduct of Defendant Chicago Police

Officers set forth above were extreme and outrageous and exceeded all bounds of

human decency.

       103.   Defendant Chicago Police Officers’ actions, omissions and conduct

above were undertaken with the intent to inflict and cause severe emotional

distress to Plaintiff, with the knowledge of the high probability that their conduct

would cause such distress, or in reckless disregard of the probability that their

actions would cause such distress.

       104.   Defendant Chicago Police Officers, who occupied positions of special

trust and authority, knew, had reason to know or believe that Plaintiff, was

especially vulnerable and fragile.




                                          18
   Case: 1:19-cv-05312 Document #: 15 Filed: 10/12/19 Page 19 of 28 PageID #:61




      105.   As a direct and proximate result of Defendant Chicago Police Officers’

extreme and outrageous conduct, Plaintiff suffered and continues to suffer long-

term, severe emotional distress and trauma.

      106.   In the alternative, Defendant Chicago Police Officers owed Plaintiff a

duty of care that they breached when they pointed guns at her. Plaintiff is a direct

victim of Defendant Chicago Police Officers’ negligent infliction of emotional

distress.

      107.   Furthermore, the conduct of the Defendant Chicago Police Officers was

willful and wanton and constituted a course of action which shows an actual or

deliberate intention to cause harm or which, if not intentional, shows an utter

indifference to or conscious disregard for the safety of others and/or their property.

      108.   The conduct of Defendant Chicago Police Officers in entering and

executing a residential search warrant are generally associated with a risk of

serious injuries. Numerous prior injuries have occurred to civilians in this context.

Defendant Chicago Police Officers failed to take reasonable precautions after having

knowledge of impending danger to Plaintiff.

      109.   Defendant Chicago Police Officers’ actions was a proximate cause of

Plaintiffs’ injuries and her extreme, severe, long-term emotional distress and

trauma.

                   COUNT V – INVASION OF PRIVACY -STATE LAW

      110.   Plaintiff re-alleges paragraphs 1 through 109 and incorporates them

into this count. Plaintiff asserts her claim against the Defendant Chicago Police



                                          19
   Case: 1:19-cv-05312 Document #: 15 Filed: 10/12/19 Page 20 of 28 PageID #:62




Officers who entered and/or searched 164 N. Hermitage Avenue, 1st Floor

Apartment.

       111.   By obtaining and executing the search warrant when Defendant

Chicago Police Officers did not have probable cause to believe that the target

resided at the address given them by the J. Doe, Defendant Chicago Police Officers

physically invaded Plaintiff’s right to and enjoyment of exclusive possession of their

residence.

       112.   In the alternative, the conduct of the Defendant Chicago Police Officers

willful and wanton and constituted a course of action which shows an actual or

deliberate intention to cause harm or which, if not intentional, shows an utter

indifference to or conscious disregard for the safety of others and/or their property.

       113.   The conduct of Defendant Chicago Police Officer’s in entering and

executing a residential search warrant are generally associated with a risk of

serious injuries. Numerous prior injuries have occurred to civilians in this context.

Defendant Chicago Police Officers failed to take reasonable precautions after having

knowledge of impending danger to Plaintiff.

       114.   Defendant Chicago Police Officers’ actions caused a physical invasion

of Plaintiff’s residence.

       115.   Plaintiff was harmed by Defendant Chicago Police Officers’ physical

invasion of her residence.




                                          20
   Case: 1:19-cv-05312 Document #: 15 Filed: 10/12/19 Page 21 of 28 PageID #:63




                          COUNT VI – TRESPASS -STATE LAW

   116.      Plaintiff re-alleges paragraphs 1 through 115 and incorporates them

into this count. Plaintiff asserts her claim against the Defendant Chicago Police

Officers who entered and/or searched 164 N. Hermitage Avenue, 1st Floor

Apartment.

      117.   The actions, omissions and conduct of Defendant Chicago Police

Officers set forth above were extreme and outrageous and exceeded all bounds of

human decency.

      118.   Defendant Chicago Police Officers’ actions, omissions and conduct

above were undertaken with the intent to inflict and cause severe emotional

distress to Plaintiff, with the knowledge of the high probability that their conduct

would cause such distress, or in reckless disregard of the probability that their

actions would cause such distress.

      119.   Defendant Chicago Police Officers, who occupied positions of special

trust and authority, knew, had reason to know or believe that Plaintiff, was

especially vulnerable and fragile.

      120.   As a direct and proximate result of Defendant Chicago Police Officers’

extreme and outrageous conduct, Plaintiff suffered and continues to suffer long-

term, severe emotional distress and trauma.

      121.   In the alternative, Defendant Chicago Police Officers owed Plaintiff a

duty of care that they breached when they pointed guns at her. Plaintiff is a direct




                                          21
   Case: 1:19-cv-05312 Document #: 15 Filed: 10/12/19 Page 22 of 28 PageID #:64




victim of Defendant Chicago Police Officers’ negligent infliction of emotional

distress.

      122.   Furthermore, the conduct of the Defendant Chicago Police Officers was

willful and wanton and constituted a course of action which shows an actual or

deliberate intention to cause harm or which, if not intentional, shows an utter

indifference to or conscious disregard for the safety of others and/or their property.

      123.   The conduct of Defendant Chicago Police Officers in entering and

executing a residential search warrant are generally associated with a risk of

serious injuries. Numerous prior injuries have occurred to civilians in this context.

Defendant Chicago Police Officers failed to take reasonable precautions after having

knowledge of impending danger to Plaintiff.

      124.   Defendant Chicago Police Officers’ actions was a proximate cause of

Plaintiffs’ injuries and her extreme, severe, long-term emotional distress and

trauma.

       COUNT VII – INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS –
                                STATE LAW

   125.      Plaintiff re-alleges paragraphs 1 through 124 and incorporates them

into this count. Plaintiff asserts her claim against the Defendant Chicago Police

Officers who entered and/or searched 164 N. Hermitage Avenue, 1st Floor

Apartment.

      126.   The actions, omissions and conduct of Defendant Chicago Police

Officers set forth above were extreme and outrageous and exceeded all bounds of

human decency.

                                          22
   Case: 1:19-cv-05312 Document #: 15 Filed: 10/12/19 Page 23 of 28 PageID #:65




      127.   Defendant Chicago Police Officers’ actions, omissions and conduct

above were undertaken with the intent to inflict and cause severe emotional

distress to Plaintiff, with the knowledge of the high probability that their conduct

would cause such distress, or in reckless disregard of the probability that their

actions would cause such distress.

      128.   Defendant Chicago Police Officers, who occupied positions of special

trust and authority, knew, had reason to know or believe that Plaintiff, was

especially vulnerable and fragile.

      129.   As a direct and proximate result of Defendant Chicago Police Officers’

extreme and outrageous conduct, Plaintiff suffered and continues to suffer long-

term, severe emotional distress and trauma.

      130.   In the alternative, Defendant Chicago Police Officers owed Plaintiff a

duty of care that they breached when they pointed guns at her. Plaintiff is a direct

victim of Defendant Chicago Police Officers’ negligent infliction of emotional

distress.

      131.   Furthermore, the conduct of the Defendant Chicago Police Officers was

willful and wanton and constituted a course of action which shows an actual or

deliberate intention to cause harm or which, if not intentional, shows an utter

indifference to or conscious disregard for the safety of others and/or their property.

      132.   The conduct of Defendant Chicago Police Officers in entering and

executing a residential search warrant are generally associated with a risk of

serious injuries. Numerous prior injuries have occurred to civilians in this context.



                                          23
   Case: 1:19-cv-05312 Document #: 15 Filed: 10/12/19 Page 24 of 28 PageID #:66




Defendant Chicago Police Officers failed to take reasonable precautions after having

knowledge of impending danger to Plaintiff.

      133.    Defendant Chicago Police Officers’ actions was a proximate cause of

Plaintiffs’ injuries and her extreme, severe, long-term emotional distress and

trauma.

          COUNT VIII – NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS –
                                  STATE LAW

   134.       Plaintiff re-alleges paragraphs 1 through 133 and incorporates them

into this count. Plaintiff asserts her claim against the Defendant Chicago Police

Officers who entered and/or searched 164 N. Hermitage Avenue, 1st Floor

Apartment.

      135.    The actions, omissions and conduct of Defendant Chicago Police

Officers set forth above were extreme and outrageous and exceeded all bounds of

human decency.

      136.    Defendant Chicago Police Officers’ actions, omissions and conduct

above were undertaken with the intent to inflict and cause severe emotional

distress to Plaintiff, with the knowledge of the high probability that their conduct

would cause such distress, or in reckless disregard of the probability that their

actions would cause such distress.

      137.    Defendant Chicago Police Officers, who occupied positions of special

trust and authority, knew, had reason to know or believe that Plaintiff, was

especially vulnerable and fragile.




                                          24
   Case: 1:19-cv-05312 Document #: 15 Filed: 10/12/19 Page 25 of 28 PageID #:67




      138.   As a direct and proximate result of Defendant Chicago Police Officers’

extreme and outrageous conduct, Plaintiff suffered and continues to suffer long-

term, severe emotional distress and trauma.

      139.   In the alternative, Defendant Chicago Police Officers owed Plaintiff a

duty of care that they breached when they pointed guns at her. Plaintiff is a direct

victim of Defendant Chicago Police Officers’ negligent infliction of emotional

distress.

      140.   Furthermore, the conduct of the Defendant Chicago Police Officers was

willful and wanton and constituted a course of action which shows an actual or

deliberate intention to cause harm or which, if not intentional, shows an utter

indifference to or conscious disregard for the safety of others and/or their property.

      141.   The conduct of Defendant Chicago Police Officers in entering and

executing a residential search warrant are generally associated with a risk of

serious injuries. Numerous prior injuries have occurred to civilians in this context.

Defendant Chicago Police Officers failed to take reasonable precautions after having

knowledge of impending danger to Plaintiff.

      142.   Defendant Chicago Police Officers’ actions was a proximate cause of

Plaintiffs’ injuries and her extreme, severe, long-term emotional distress and

trauma.

                          PRAYER FOR RELIEF (ALL COUNTS)

      WHEREFORE, Plaintiff respectfully request that the Court enter judgment

in their favor and against the Defendants on each count for:



                                          25
   Case: 1:19-cv-05312 Document #: 15 Filed: 10/12/19 Page 26 of 28 PageID #:68




         a) Compensatory damages;

         b) Punitive damages;

         c) Reasonable attorney’s fees and litigation costs and expenses; and

         d) Such other or further relief as the Court deems just and proper.




                                             By:    /s/ Keenan J. Saulter
                                                   Attorney for Plaintiff




Keenan J. Saulter
Saulter Law P.C.
900 Ridge Road, Suite 200
P.O. Box 1475
Homewood, Illinois 60430
708.573.0060 Telephone
708.573.0061 Facsimile
kjs@saulterlaw.com




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS

                                        26
   Case: 1:19-cv-05312 Document #: 15 Filed: 10/12/19 Page 27 of 28 PageID #:69




                               EASTERN DIVISION

ANJANETTE YOUNG,                 )
                                 )
          Plaintiff,             )
                                 )
          -vs-                   )                Case No.: 19-cv-05312
                                 )
THE CITY OF CHICAGO; CHICAGO     )
POLICE OFFICERS ALAIN APORONGAO; )
ALEX J. WOLINSKI; and UNKNOWN    )                Jury Trial Demanded
CHICAGO POLICE OFFICERS,         )
                                 )
          Defendants.            )

                                 JURY DEMAND

      Plaintiff demands trial by jury.




                                                  By:    /s/ Keenan J. Saulter
                                                        Attorney for Plaintiff




Keenan J. Saulter
Saulter Law P.C.
900 Ridge Road, Suite 200
P.O. Box 1475
Homewood, Illinois 60430
708.573.0060 Telephone
708.573.0061 Facsimile
kjs@saulterlaw.com




                                         27
   Case: 1:19-cv-05312 Document #: 15 Filed: 10/12/19 Page 28 of 28 PageID #:70




                           CERTIFICATE OF SERVICE


      The undersigned attorney hereby certifies that the following document:
Plaintiff’s First Amended Complaint at Law was served on October 10, 2019, in
accordance with Fed. R. Civ. P. 5, LR 5.5, and the General Order on Electronic Case
Filing (ECF) pursuant to the District Court’s system as to ECF filers.




                                              By:     /s/ Keenan J. Saulter
                                                    Attorney for Plaintiff




                                         28
